DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2003/0093784 to Dimitrova et al. and 2015/0120704 to Park et al.

	With regard to claim 1, Dimitrova discloses an emotion recognition-based artwork recommendation method, applied in an electronic device having a display screen, wherein the method comprises: 
obtaining a current biometric parameter of a user (paragraphs [0035]-[0036], images are captured of user’s face in order to identify facial expressions); 
determining a current emotion type of the user according to the current biometric parameter (paragraphs [0035]-[0040], facial expressions are captured and analyzed in order to determine the user’s emotional state); 
selecting an [image of an artwork] corresponding to the current emotion type according to the determined current emotion type (paragraph [0044]-[0045], the user’s facial expressions are analyzed and used to determine what programming to present to the user according to their determined emotional response.  Programming videos or shows are broadly interpreted as “artwork images” however additional reference is made to the reference to Park below); and 
recommending an [image of the artwork] to the userby displaying the image of the artwork on the display screen (paragraph [0044]-[0045], the user’s facial expressions are analyzed and used to determine what programming to present to the user according to their determined emotional response.  The programming chosen in response to the identified emotional state is then presented to the user on the display screen).
Dimitrova teaches using the user’s facial expressions and determined emotional state to recommend video programming, but does not explicitly teach selecting an image of an artwork such as a painting to display to the user.  Park teaches a system that explicitly suggests artworks from an art collection for a user (as well as video library, music, etc.) based on a determined emotional state (paragraphs [0021], [0023], [0027], [0030]-[0033] and [0041]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to recommend artwork based on determined emotion as taught by Park in combination with the recommended programming based on determined emotion of Dimitrova in order to provide the user with additional artwork content based on the user’s specific determined emotion in order to provide content that the user is most likely to enjoy.

an electronic device comprising: 
a body (Fig. 1, body 105); 
a display device provided on the body and configured to display an image of an artwork (Fig. 1, display 110); 
a biometric feature collection device provided on the body configured to collect a biometric feature parameter of a user (Fig. 2, camera 240); 
a hardware processor (Fig. 1, PC 170); 
a memory for storing instructions executable by the hardware processor (Fig. 1, PC 170).

With regard to claim 17, the discussion of claim 1 applies.  Dimitrova discloses a computer system for performing the method.



Claims 2, 3, 5-8, 10, 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2003/0093784 to Dimitrova et al. and 2015/0120704 to Park et al. and further in view of USPN 2010/0086215 to Bartlett et al.

With regard to claim 2, Dimitrova and Park disclose the system of claim 1.  And Dimitrova discloses a training and classification system for determining emotion based on facial expression using a Hidden Markov Model or HMM (paragraphs [0041]-[0045]).  Dimitrova does not explicitly teach that the training is a deep learning algorithm.
before obtaining the current biometric parameter of the user, performing classification training processing on a plurality of biometric parameters of the user based on a deep learning algorithm to obtain an emotion classification model (paragraphs [0027]-[0029], Bartlett teaches that classification training is performed using machine learning to recognize facial expressions and corresponding emotions); 
wherein determining a current emotion type of the user according to the current biometric parameter comprises: performing processing on the current biometric parameter according to the emotion classification model to determine the current emotion type of the user (paragraphs [0027]-[0029], Bartlett teaches that classification training is performed using machine learning to recognize facial expressions and corresponding emotions.  The learned classification system is then used to recognize newly presented facial expression images and corresponding emotions). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the machine learning taught by Bartlett to aid in the facial expression and emotion recognition and classification of Dimitrova in order to better recognize the user’s emotional state.


With regard to claim 3, Bartlett discloses wherein the plurality of biometric parameters comprise a plurality of biometric parameters in different classifications;
wherein performing classification training processing on the plurality biometric parameters based on the deep learning algorithm to obtain the emotion classification model comprises: 
performing the classification training processing on the plurality of biometric parameters belonging to the classification based on the deep learning algorithm, so as to obtain a plurality of different emotion classification sub-models correspondingly (paragraphs [0029] and [0033], Different regions of the face are identified and examined separately for the classification process in the FACS system to produce a score for the facial expression);
wherein performing processing on the current biometric parameter according to the emotion classification model to determine the current emotion type of the user comprises: 
determining a classification of the current biometric parameter, and selecting a corresponding emotion classification sub-model to process the current biometric parameter according to a classification determination result, so as to determine the current emotion type of the user (paragraphs [0029] and [0033], Different regions of the face are identified and examined separately for the classification process in the FACS system to produce a score for the facial expression and corresponding emotion).  

With regard to claim 5, Dimitrova discloses wherein the plurality of biometric parameters in different classifications comprise facial feature parameters and sound feature parameters (paragraphs [0032] and [0035], Both facial expression and audio response are recorded to determine the viewer’s response).

With regard to claim 6, Dimitrova discloses the emotion recognition-based artwork recommendation method according to claim 5, wherein the method further comprises: recommending [[the]] a selected image of the artwork to the user for display according to a preset time frequency (paragraphs [0039] and [0047]-[0048], the viewers response is recorded and analyzed intermittently for a period of time and the programming or suggested 

With regard to claim 7, Dimitrova discloses wherein the method further comprises: when no emotion type is determined, recommending a related image of an artwork to the user according historical data of the user (paragraph [0049], a baseline for each identifiable viewer is already established and programming is presented accordingly until emotion type is determined).

With regard to claim 8, Dimitrova discloses wherein the method further comprises: after obtaining the current biometric parameter of the user, verifying validity of an identity of the user according to the current biometric parameter (paragraph [0049], a baseline for each identifiable viewer is already established and programming is presented accordingly until emotion type is determined.  The viewer is verified as identifiable).  

	
	With regard to claim 10, the discussion of claim 2 applies.

	With regard to claim 11, the discussion of claim 3 applies.

With regard to claim 13, the discussion of claim the discussion of claim 5 applies.

With regard to claim 14, the discussion of claim 6 applies.



With regard to claim 16, the discussion of claim 8 applies.

	With regard to claim 19, the discussion of claim 2 applies.

	With regard to claim 20, the discussion of claim 3 applies.


Allowable Subject Matter
Claims 4, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669